DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to provisional Application No. 12/161,466 filed February 1, 2011 now Patent No. 10,478,574; to PCT/GB2006/000182 filed January 19, 2006. 

Status of Claims 
This Office Action is responsive to the preliminary amendment filed on May 27, 2020. As directed by the amendment: claims 1-85 have been cancelled; and claim 86 has been added. Thus, claims 86 are presently pending in this application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “snap-fit connection” of claim 86 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 86 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s preliminary amendment filed on May 27, 2020 recites “a nosepiece attached to the housing via a snap-fit connection”, ln 3 in independent claim 86. Applicant’s disclosure fails to provide support for the claimed “snap-fit connection”. Nor does the disclosures of provisional Application No. 12/161,466 or PCT/GB2006/000182 to which the instant application claims priority.  Because the 
Examiner notes and suggests: If Applicant believes the instant disclosure and/or the disclosures of the parent applications contains support for the “snap-fit connection” then Applicant is encouraged to addresses this in their response and change the instant application to a “Continuation in Part” (CIP); else Applicant should amend the claim to address the introduced new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 86 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Djupesland (WO 2003/000310 A2; hereinafter: “Djupesland’310”) in view of Djupesland (U.S. Patent No. 6,715,485; hereinafter: “Djupesland’485”).
Regarding Claim 86, Djupesland’310 discloses a liquid substance delivery device, comprising: a housing (15; Fig. 2-9); a nosepiece (17; Fig. 2-9) replacabley attached to the housing (Pg. 16, ln 31 to Pg. 17, ln 2) attached to the housing via a snap-fit connection, the nosepiece including an outlet (21; Fig. 2-9) and a cuff member (27; Fig. 2-9), the cuff member 
Djupesland’310 does not specifically disclose the liquid substance delivery device wherein the nosepiece replacabley attached to the housing via a snap-fit connection.
Djupesland’485 teaches a nasal delivery device comprising a nosepiece (30; Fig. 2-3) attached to a housing (32, 34; Fig. 2-3) via a snap-fit connection (col 10, ln 7-33) for the purpose of allowing for easy replacement (col 9, ln 59 to col 10, ln 33).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the nosepiece of Djupesland’310 to include the nosepiece replacabley attached to the housing via the snap-fit connection as taught by Djupesland’485 for the purpose of allowing for easy replacement (See Djupesland’485: col 9, ln 59 to col 10, ln 33). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785